DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 5 recites the limitation “wherein the truncated cone comprises one or more circumferential openings are of equal width and are arranged such that a distance with every two consecutive openings is equal” which is unclear. Claim 1 upon which claim 5 depends recites “the truncated cone includes at least one opening formed on circumference of the truncated cone” and it is unclear whether claim 5 is referring to the at least on opening recited in claim 1 or reciting additional set of one or more circumferential openings other than the at least on opening recited in claim 1. 
Claim 8 recites the limitation "the one or more slots on the circumference of the cylindrical chamber" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is not written in a single sentence format. Thus, it is unclear where the claim begins and ends. The period inserted after the phrase “to break the stream” should be replaced with a semicolon. 

Allowable Subject Matter
Claims 1-4, 6, 7, and 9 are allowed.
Regarding claims 1-4, 6, 7, and 9, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: a vertical baffle plate in each of the one or more openings in truncated cone to break the stream; at least one horizontal baffle coupled to the truncated cone and adapted to absorb momentum of the stream received by the truncated cone; a cylindrical chamber in fluid communication with the truncated cone and adapted to receive the stream from the truncated cone, wherein the cylindrical chamber includes at least one slot adapted to discharge the stream from the inlet diffuser; and a splash plate disposed at a bottom portion of the cylindrical chamber and comprising one or more apertures adapted to discharge the stream from the inlet diffuser, as recited in claim 1.
Claims 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774